323 So. 2d 411 (1975)
In re Glenn DeGRUY
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1276.
Supreme Court of Alabama.
October 2, 1975.
Rehearing Denied December 18, 1975.
HEFLIN, Chief Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in DeGruy v. State, 56 Ala.App.___, 323 So. 2d 406.
Writ denied.
MERRILL, FAULKNER, JONES, SHORES and EMBRY, JJ., concur.
BLOODWORTH, MADDOX and ALMON, JJ., dissent.